GIVAN, Chief Justice.
Comes now the Respondent in this cause, James J. Frank, and tenders his resignation from the Bar of this State pursuant to Admission and Discipline Rule 23, Section 17.
And this Court, being duly advised, now finds that Respondent’s tendered Affidavit meets the requirements of the above noted rule. We further find, that by reason of Respondent’s resignation, the pending disciplinary charges under this cause have now become moot.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED by this Court that James J. Frank is hereby removed as a member of the Bar of this State and that the Clerk of this Court shall remove his name from the Roll of Attorneys.
IT IS FURTHER ORDERED that the Respondent must comply with Admission and Discipline Rule 23, Section 4, in order to become eligible for reinstatement at some future date.
IT IS LASTLY ORDERED that the disciplinary charges filed under this cause are now dismissed as moot.
The Clerk of this Court is directed to forward notice of this Order in accordance with the provisions of Admission and Discipline Rule 23, Section 3(d) governing disbarment and suspensions.
Costs of this proceeding are assessed against Respondent.
All Justices Concur.